EXHIBIT 9 ADVANCED BIOENERGY, LLC SUBSCRIPTION AGREEMENT Limited Liability Company Membership Units $1.50 per Unit Minimum Investment of 6,667 Units ($10,000) 667 Unit Increments Thereafter ($1,000) The undersigned subscriber, desiring to purchase membership interests(“units”) of Advanced BioEnergy, LLC (“Advanced BioEnergy”), a Delaware limited liability company, with its principal place of business at 10201 WayzataBoulevard, Suite 250, Minneapolis, Minnesota 55305, hereby, subject (i) to the Confidential Private Placement Memorandum (the “Memorandum”) of Advanced
